DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vogt (US Patent No. 6,170,834).
Regarding claim 1, the Vogt reference discloses a surface processing method of a disk member of a sealing apparatus for forming a plurality of fine spiral grooves on a surface of the disk member provided at the sealing apparatus, the surface processing method comprising: moving a grinding member having a plurality of fine projections to an outer edge side while pressing the grinding member against the surface of the disk member which relatively rotates around a shaft (Col. 1, lines 25-44).
Regarding claim 2, the Vogt reference disclose a surface of the grinding member, which abuts on the surface of the disk member is a polishing material (Col. 1, Lines 25-29).
Regarding claim 3, the Vogt reference discloses after the disk member rotates one or more revolutions while the grinding member is pressed against the surface of the disk member, the grinding member is moved to the outer edge side of the disk member (Col. 1, Lines 25-44).
Regarding claim 4, the Vogt reference disclose the process and would be capable of being used in the claimed environment.

Claim(s) 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Berdichevsky et al. (US Pub. No. 2013/0175763).
Regarding claim 5, the Berdichevsky et al. (hereinafter Berdichevsky) reference discloses a sealing apparatus (Fig. 15) for realizing sealing of an annular gap between a shaft and a hole into which the shaft is to be inserted, the sealing apparatus comprising: 
a sealing apparatus body (920) fitted into the hole; and 
a slinger (990) attached to the shaft, 
wherein the sealing apparatus body includes a reinforcing ring (not shown) which is annular around an axis line, and an elastic body portion (e.g. body portion of 920) which is formed with an elastic body attached to the reinforcing ring and which is annular around the axis line, 
the slinger includes a flange portion (980) which is a portion extending toward an outer periphery side and which is annular around the axis line (Fig. 15), 
the elastic body portion includes an end-face lip (940) which is a lip extending toward one side in an axis line direction (Fig. 15), contacting the other side surface of the flange portion in the axis line direction, and annular around the axis line (Fig. 15), and 
a plurality of fine spiral grooves (960) are randomly formed on the other side surface of the flange portion of the slinger (Fig. 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berdichevsky in view of Vogt.
Regarding claim 6, the Berdichevsky reference discloses the invention substantially as claimed in claim 5.
However, the Berdichevsky reference fails to explicitly disclose a depth of the grooves falls within a range between 2 µm and 20 µm.
The Vogt reference, a seal, discloses make the pumping grooves with a depth of 15 µm or less (Col. 1, Line 66-Col. 2, Line 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the groove depth to be between 2 µm and 20 µm in the Berdichevsky reference in view of the teachings of the Vogt reference in order to ensure optimal hydrodynamic pumping.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675